415 F.2d 776
John Christopher LYNCH, Appellant and Petitioner,v.Harold V. FIELD, Supt., Appellee.
No. 23286.
United States Court of Appeals Ninth Circuit.
September 5, 1969.

John Christopher Lynch, in pro. per.
Thomas C. Lynch, Atty. Gen., William E. James, Asst. Atty. Gen., James L. Markman, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and SMITH, District Judge.
PER CURIAM:


1
The order denying a writ of habeas corpus is affirmed.


2
Sometimes a state prisoner comes to federal court without pursuing any state remedies after his conviction. That we cannot approve. And here appellant had an appeal going in the California courts. On top of that he asked a state court for a writ of habeas corpus before the appeal had been reached.


3
Before the California procedures were completed (one or more proceedings are still going in the state), he sought federal habeas corpus. And he says his federal grounds are somewhat different.


4
Nonetheless, he is asking both federal and state courts simultaneously to set aside the same conviction.


5
If the federal courts worked on the same conviction at the same time as the state, it would be most unseemly. We are not required to do it and we will not do it.